Opinion issued January 15, 2015.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00909-CV
                           ———————————
                     PATRICIA ANN POTTS , Appellant
                                        V.
                         SHARON BURGER, Appellee



             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1048272



                         MEMORANDUM OPINION

      Appellant, Patricia Ann Potts, proceeding pro se, has filed a notice of

restricted appeal, attempting to challenge an order dismissing her appeal below for

a trial de novo from a justice court to the county court at law. Because appellant
has not complied with the statute governing vexatious litigants, we dismiss the

appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.001–11.104 (West 2002 &

Supp. 2014).

         “A court may, on its own motion or the motion of any party, enter an order

prohibiting a person from filing, pro se, a new litigation in a court to which the

order applies under this section without permission of the appropriate local

administrative judge . . . if the court finds, after notice and hearing . . ., that the

person is a vexatious litigant.” Id. § 11.101(a) (West Supp. 2014). And, the Clerk

of this Court may not file an appeal presented by a vexatious litigant subject to a

pre-filing order under section 11.101 unless the litigant obtains an order from the

appropriate local administrative judge permitting the filing. Id. § 11.103(a); see id.

§ 11.102 (providing for permission by local administrative judge).

      The Office of Court Administration (“OCA”) of the Texas Judicial System is

required to post a list of vexatious litigants subject to pre-filing orders on its

website. See id. § 11.104(b). The OCA website reflects that, on February 16, 2010,

the 11th District Court of Harris County declared appellant a vexatious litigant and

signed    a   prefiling   order   in   Potts   v.   Harvey,   No.   2009-74161.    See

http://www.txcourts.gov/judicial-data/vexatious-litigants.aspx (listing vexatious

litigants subject to prefiling orders); Douglas v. Am. Title Co., 196 S.W.3d 876,

878 n.2 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (taking judicial notice of



                                           2
Harris County record of vexatious litigants); see also In re Potts, No. 14-13-00562-

CV, 2013 WL 3871031, at *1 (Tex. App.—Houston [14th Dist.] July 23, 2013,

orig. proceeding) (mem. op.) (noting a Harris County district court determined that

appellant is vexatious litigant and is on vexatious litigants list). Accordingly,

appellant is subject to a pre-filing order under section 11.101.

      On December 2, 2014, the Clerk of this Court notified appellant that her

appeal was subject to dismissal unless, within fourteen days of the date of the

order, she filed proof that she had obtained an order from the appropriate local

administrative judge permitting the filing of this appeal. 1 See TEX. R. APP. P. 42.3;

McCray v Prudential Ins., No. 14-12-00860-CV, 2012 WL 5586804, at *1 (Tex.

App.—Houston [14th Dist.] Nov. 15, 2012, no pet.) (mem. op.) (dismissing appeal

for want of jurisdiction after providing notice of intent to dismiss because

vexatious-litigant appellant failed to provide copy of order permitting filing of

appeal); see also Kastner v. Harris County, No. 01-12-00504-CV, 2013 WL
1618325, at *1–2 (Tex. App.—Houston [1st Dist.] April 16, 2013, no pet.) (mem.

op.) (dismissing appeal for want of jurisdiction upon appellees filing of notice

stating that appellant was vexatious litigant). Appellant did not adequately respond

to the notice.



1
      This appeal is not an appeal from an order declaring appellant a vexatious litigant.
      See TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(d) (West Supp. 2014).

                                           3
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3; McCray,

2012 WL 5586804, at *1. We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Massengale, and Lloyd.




                                        4